

117 HR 2737 IH: Modernizing Agricultural and Manufacturing Bonds Act
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2737IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Mrs. Murphy of Florida (for herself and Mr. LaHood) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify certain rules applicable to qualified small issue manufacturing bonds, to expand certain exceptions to the private activity bond rules for first-time farmers, and for other purposes.1.Short titleThis Act may be cited as the Modernizing Agricultural and Manufacturing Bonds Act.2.Modifications to qualified small issue bonds(a)Manufacturing Facilities To Include Production of Intangible Property and Functionally Related FacilitiesSubparagraph (C) of section 144(a)(12) of the Internal Revenue Code of 1986 is amended to read as follows:(C)Manufacturing facilityFor purposes of this paragraph—(i)In generalThe term manufacturing facility means any facility which—(I)is used in the manufacturing or production of tangible personal property (including the processing resulting in a change in the condition of such property),(II)is used in the creation or production of intangible property which is described in section 197(d)(1)(C)(iii), or(III)is functionally related and subordinate to a facility described in subclause (I) or (II) if such facility is located on the same site as the facility described in subclause (I) or (II).(ii)Certain facilities includedThe term manufacturing facility includes facilities that are directly related and ancillary to a manufacturing facility (determined without regard to this clause) if—(I)those facilities are located on the same site as the manufacturing facility, and(II)not more than 25 percent of the net proceeds of the issue are used to provide those facilities.(iii)Limitation on office spaceA rule similar to the rule of section 142(b)(2) shall apply for purposes of clause (i).(iv)Limitation on refundings for certain propertySubclauses (II) and (III) of clause (i) shall not apply to any bond issued on or before the date of the enactment of the Modernizing Agricultural and Manufacturing Bonds Act, or to any bond issued to refund a bond issued on or before such date (other than a bond to which clause (iii) of this subparagraph (as in effect before the date of the enactment of the Modernizing Agricultural and Manufacturing Bonds Act applies)), either directly or in a series of refundings..(b)Increase in limitationsSection 144(a)(4) of such Code is amended—(1)in subparagraph (A)(i), by striking $10,000,000 and inserting $50,000,000; and(2)in the heading, by striking $10,000,000 and inserting $50,000,000.(c)Adjustment for inflationSection 144(a)(4) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(H)Adjustment for inflationIn the case of any calendar year after 2021, the $50,000,000 amount in subparagraph (A) shall be increased by an amount equal to—(i)such dollar amount, multiplied by(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2020 for calendar year 2016 in subparagraph (A)(ii) thereof.If any amount as increased under the preceding sentence is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100..(d)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act.3.Expansion of certain exceptions to the private activity bond rules for first-time farmers(a)Increase in dollar limitation(1)In generalSection 147(c)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $450,000 and inserting $552,500.(2)Repeal of separate lower dollar limitation on used farm equipmentSection 147(c)(2) of such Code is amended by striking subparagraph (F) and by redesignating subparagraphs (G) and (H) as subparagraphs (F) and (G), respectively.(3)Qualified small issue bond limitation conformed to increased dollar limitationSection 144(a)(11)(A) of such Code is amended by striking $250,000 and inserting $552,500.(4)Inflation adjustment(A)In generalSection 147(c)(2)(G) of such Code, as redesignated by paragraph (2), is amended—(i)by striking after 2008, the dollar amount in subparagraph (A) shall be increased and inserting after 2021, the dollar amounts in subparagraph (A) and section 144(a)(11)(A) shall each be increased; and(ii)in clause (ii), by striking 2007 and inserting 2020.(B)Cross-referenceSection 144(a)(11) of such Code is amended by adding at the end the following new subparagraph:(D)Inflation adjustmentFor inflation adjustment of dollar amount contained in subparagraph (A), see section 147(c)(2)(G)..(b)Substantial farmland determined on basis of average rather than median farm sizeSection 147(c)(2)(E) of such Code is amended by striking median and inserting average.(c)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act.